UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6060


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHNNY JUNIOR WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:08-cr-00295-BO-1; 5:13-cv-00805-BO)


Submitted:   April 19, 2016                 Decided:   April 22, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnny Junior Williams, Appellant Pro Se.  Matthew Fesak, Jane
J. Jackson, Jennifer P. May-Parker, Assistant United States
Attorneys, Shailika S. Kotiya, Kimberly Ann Moore, Seth Morgan
Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Johnny Junior Williams seeks to appeal the district court’s

order    construing       his    motion      to     reverse     the   judgment     as    a

successive 28 U.S.C. § 2255 (2012) motion, and dismissing it on

that    basis.      The    order    is      not    appealable     unless   a     circuit

justice    or    judge    issues   a     certificate       of    appealability.         28

U.S.C. § 2253(c)(1)(B) (2012).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that   reasonable    jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El     v.    Cockrell,      537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Williams has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense    with       oral     argument      because      the    facts    and    legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3